Title: From Benjamin Franklin to Pierre Colomb, 27 August 1782
From: Franklin, Benjamin
To: Colomb, Pierre


Passy le 27 Août 1782.
J’ai reçu, Monsieur, les deux Lettres que vous m’avez fait l’honneur de m’écrire le 19 du mois dernier et le 19 du courant pour m’engager à vous procurer votre échange, ainsi que les moyens de retourner en Amerique rejoindre vos drapeaux. Je suis bien faché, Monsieur, de me trouver dans l’impossibilité absolue de vous accorder ce que vous me demandez. Les Échanges se font en Amerique et ces Sortes d’Affaires ne me regardent aucunement; et quant à votre seconde demande elle n’est pas plus dans mon pouvoir que la premiere, n’ayant point d’ordres de fournir aux officiers les moyens de retourner en Amerique, ni d’argent entre les mains pour cet éffet. Je n’ai pas de reponse plus satisfaisante à vous donner au Sujet de vos appointements, J’ignore entierement quelles sont les Regles qu’on suit en Amerique dans ces occasions.
J’ai l’honneur d’être, Monsieur, votre très humble et tres obeissant Serviteur./.
B Franklin
Mr. Colombe
 
Addressed: A Monsieur / Monsieur Colombe Major de / Dragons au Service des Etats / Unis de l’Amerique Septentrionale / à Nîmes./.
